[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] NOTICE OF DECISION RE: MOTION FOR PROTECTIVE ORDER (NO 144) AND MOTION TO QUASH (NO 154)
A. The Motion for Protective Order (No 144) is granted to the following extent only:
    1. As to paragraph 1 of the subpoena duces tecum, the motion is granted only as to:
      (a) Those documents and records in the nature of correspondence between the estate of Arthur Smith or its trustees, and counsel, and;
      (b) Any other documents and records not more specifically named therein;
    2. As to paragraph 2 of the subpoena duces tecum, the motion is granted as to all of the documents and records named therein except for:
      (a) Any evidencing the plaintiff's interest under any irrevocable trust or other agreements created by either Arthur Smith or Sylvia Smith or over which Sylvia Smith has a present or non-testamentary power of appointment to or for the benefit of the plaintiff; and
      (b) Any evidencing any distributions to or for the benefit of the plaintiff.
      B. The Motion to Quash (No 154) is denied, subject to the defendant's (and her agents') execution of a reasonable and customary confidentiality agreement to be provided by the named deponent within ten (10) days.
CT Page 869
So Ordered.
KAVANEWSKY, J.